10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

Case 2:19-cv-00741-TSZ Document 1-3 Filed 05/16/19 Page 1 of 10

FILED
2019 APR 16 12:59 PM
KING COUNTY
SUPERIOR COURT CLERK
E-FILED

CASE #: 19-2-10456-2 SEA

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
FOR KING COUNTY

KIMMEL, CARTER, ROMAN, PELTZ &
O’NEILL, P.A., on behalf of itself and all others) NO.

similarly situated,
. PLAINTIFF’S (PROPOSED) CLASS
Plaintiff, ACTION COMPLAINT

v.

COSTCO WHOLESALE CORPORATION and]
the COSTCO EMPLOYEE BENEFITS
PROGRAM,

Defendants.

 

 

 

COMES NOW Plaintiff Kimmel, Carter, Roman, Peltz & O'Neill, P.A. ("Kimmel
Carter"), and for complaint against defendants Costco Wholesale Corporation and the Costco
Employee Benefits Program, alleges as follows:

Nature of the Action

1. This is an action for classwide declaratory relief. It seeks a judicial declaration that
the terms of the Costco Employee Benefits Program — and, more particularly, those terms that
purportedly operate to extinguish or nullify the rights of the plaintiff, and of absent class
members, to recovery under the common fund doctrine and the doctrine of quantum meruit —
are unlawful, unenforceable, void against public policy, and of no effect as applied to the
proposed class.

The Parties

2. Plaintiff Kimmel, Carter, Roman, Peltz & O'Neill, P.A. is a professional association

incorporated in Delaware, and one of that state's leading plaintiffs' personal injury law firms.

PLAINTIFF’S (PROPOSED) CLASS ACTION DIAMONDMASSONG, PLLC

COMPLAINT - I 1215 Fourth Avenue, Suite 1275
Seattle, WA 98161
206.445.1258 Phone # 206.445.1257 Fax

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:19-cv-00741-TSZ Document 1-3 Filed 05/16/19 Page 2 of 10

3. Defendant Costco Wholesale Corporation is a corporation organized under the laws
of the State of Washington. At all times relevant to this action, Costco Wholesale Corporation
has transacted business in King County, Washington.

4. On information and belief, Costco Wholesale Corporation funds, operates and
administers (or oversees the administration of) the Costco Employee Benefits Program.

5. The Costco Employee Benefits Program consists of or includes a self-funded benefits
plan under the Employee Retirement Income Security Act ("ERISA"), 29 U.S.C. §1001 et seq.
On information and belief, to the extent the Costco Employee Benefits Program is a legal entity
separate and distinct from Costco Wholesale Corporation, it is an unincorporated association

that may sue or be sued in this Court.

Factual Background

6. Kimmel Carter represents Ashli Gerlach, a Delaware personal injury claimant
employed by defendant Costco Wholesale Corporation. Ms. Gerlach is alleged to have suffered
injuries in a January 30, 2017 accident.

7, On or about July 15, 2017, acting at the direction or request of her employer, Costco
Wholesale Corporation, Ms. Gerlach executed the Costco Employee Benefits Program's
Reimbursement Agreement (the "Reimbursement Agreement"), A copy of the executed
Reimbursement Agreement is attached as Exhibit A.

8. The Reimbursement Agreement provides, in pertinent part, as follows:

1. The Costco Employee Benefits Program ("Plan") does not cover any health
expenses for an illness or injury if the expenses are, or may be, recoverable from any third party
— for example, my insurance coverage, another person's insurance coverage, or a workers’
compensation program. However, the Plan will advance payment of such expenses while |
pursue a recovery from a third party, on the condition that I reimburse the Plan out of any
payment that a third party makes to me, my family members, or my attorney in connection with
the illness or injury (a "third-party payment").

2. The Plan has an equitable lien against any third-party payment, in the amount
of all expenses paid by the Plan in connection with the illness or injury (and regardless of when
the expenses are paid or incurred), In addition, the Plan has a "first dollar" right to

PLAINTIFF'S (PROPOSED) CLASS ACTION DIAMONDMASONO, PLLC

COMPLAINT - 2 1215 Fourth Avenue, Suite 1275
Seattle, WA 98161
206.445.1258 Phone + 206.445.1257 Fax

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:19-cv-00741-TSZ Document 1-3 Filed 05/16/19 Page 3 of 10

reimbursement — that is, the Plan has the right to be reimbursed from the total amount of any
third-party payment (without reduction for any costs or attorney's fees I may incur in pursuit of
the recovery) before any amounts are paid to me or any other person. The Plan's right to
reimbursement applies regardless of how the third-party payment is obtained (for example, by
suit, settlement, or otherwise), regardless of whether the payment is formally allocated to
payment of health expenses, and regardless of whether I am "made whole" by the payment.

3. The Plan has the right to fill reimbursement. The Plan is not required to reduce its
lien for any costs or attorney's fees I incur in obtaining a third-party payment, or for any other
reason. However, notwithstanding the Plan's right to full reimbursement, the Plan's general
policy is to reduce its lien to the extent it exceeds 1/3 of the total third-party payments. The
Plan reserves the right not to offer this lien reduction if (or my attorney) do not cooperate with
the Plan.

AR

If you are represented by an attorney, your attorney must also sign. By signing below,

your attorney agrees to honor the Plan's lien, and that the Plan is not responsible for

any portion of your attorney's fees or costs.

9, The defendants contend and will continue to contend that unless Kimmel Carter
becomes a signatory to and agrees to be bound by the Reimbursement Agreement, the Costco
Employee Benefits Program will (i) refuse to pay medical bills arising from Ms. Gerlach’s
accident-related medical treatment, and (ii) refuse to recognize Kimmel Carter's rights to
compensation for its legal services under the common fund doctrine and the doctrine of
quantum meruit.

10. Kimmel Carter contends that:

e IfKimmel Carter becomes a party to the Reimbursement Agreement, it will
thereby have violated (or risked violation of) the Delaware Lawyers’ Rules of
Professional Conduct and the American Bar Association's Model Rules of
Professional Conduct;

e By conditioning payment of Ms. Gerlach's accident-related medical bills on
Kimmel Carter's signing the Reimbursement Agreement, the defendants are

PLAINTIFF’S (PROPOSED) CLASS ACTION DIAMONDMASSONG, PLLC

COMPLAINT - 3 1215 Fourth Avenue, Suite 1275
Seattle, WA 98161
206.445.1258 Phone ¢ 206.445.1257 Fax

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:19-cv-00741-TSZ Document 1-3 Filed 05/16/19 Page 4 of 10

unlawfully interfering with Kimmel Carter's attorney-client relationship with
Ms. Gerlach;

° The defendants! conduct threatens to unlawfully restrict or impair the public's
access to its choice of counsel in personal injury cases; and

e The defendants' conduct unlawfully threatens the rights of personal injury
lawyers to recover for legal services rendered under the common fund doctrine

and the doctrine of quantum meruit.

Class Certification Allegations
11. This action is brought and may properly be maintained as a class action pursuant to
Superior Court Rules 23(a), (b)(1)(A), and (b)(2). Plaintiff Kimmel, Carter, Roman, Peltz &
O'Neill, P.A. brings this action on behalf of itself and all others similarly situated, as
representative of the following proposed class:
All attorneys known by one or both of the defendants to be currently representing
individuals in connection with personal injury claims, where those individuals are signatories

to the Costco Employee Benefits Program's Reimbursement Agreement.

12, Specifically excluded from the proposed class are the defendants' officers, directors,
employees, agents or legal representatives, or any of their successors or assigns.

13. Numerosity of the Class (CR 23(a)(1)). The proposed class is so numerous that
the individual joinder of all members is impracticable. While the exact number and identities
of proposed class members is presently unknown, and can only be determined through
investigation and discovery, plaintiff is informed and believes that the proposed class includes
over 100 members.

14. Common Questions of Law and Fact (CR 23(a)(2)). Common questions of law
and fact exist as to all members of the proposed class. They include, without limitation, the
following:

a, Whether, by entering into the defendants' Reimbursement Agreement, or by
entering into any substantially similar agreement, a lawyer violates (or risks violation of) the
American Bar Association's Model Rules of Professional Conduct;

PLAINTIFF’S (PROPOSED) CLASS ACTION DIAMONDMASSONG, PLLC

COMPLAINT - 4 1215 Fourth Avenue, Suite 1275
Seattle, WA 98161
206.445.1258 Phone ¢ 206.445.1257 Fax

 

 
10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

 

Case 2:19-cv-00741-TSZ Document 1-3 Filed 05/16/19 Page 5 of 10

b. Whether the defendants' Reimbursement Agreement, or any substantially
similar agreement, tends to unlawfully interfere with a lawyer's attorney-client relationship with
personal injury claimants;

c. Whether the defendants’ conduct threatens to unlawfully restrict or impair the
public's access to its choice of counsel in personal injury cases;

d. Whether the defendants' conduct unlawfully threatens the rights of personal
injury lawyers to recover for legal services rendered under the common fund doctrine or the
doctrine of quantum meruit;

e. Whether the defendants’ conduct unlawfully threatens the rights of personal
injury lawyers to be free from compulsion or coercion with respect to conduct that violates or
risks violation of the American Bar Association's Model Rules of Professional Conduct;

f. Whether the defendants' conduct unlawfully threatens the rights of personal
injury lawyers to unfettered attorney-client relationships with the personal injury claimants they
represent;

e. Whether the proposed class is entitled to declaratory relief;

f. Whether the proposed class is entitled to injunctive relief; and

g. Whether the proposed class is entitled to recovery of reasonable attorneys’
fees, and if so, the amount of such fees.

15. Typicality of Claims (CR 23(a)(3)). Plaintiff Kimmel, Carter, Roman, Peltz &
O'Neill, P.A.'s claims are typical of the claims of the members of the proposed class. All
members of the proposed classes have an immediate and important interest in the rights
threatened by the defendants' conduct, including the right to recovery of compensation for legal
services rendered under the common fund doctrine and the doctrine of quantum meruit; the
tight to be free from compulsion or coercion with respect to conduct that violates or risks
violation of the American Bar Association's Model Rules of Professional Conduct; and the right
to establish and maintain unfettered attorney-client relationships with the personal injury
claimants they represent. All members of the proposed class likewise share an immediate and
important interest in the public's right of unfettered access to counsel of their choosing in

personal injury matters.

PLAINTIFF’S (PROPOSED) CLASS ACTION DIAMONDMASSONG, PLLC

COMPLAINT - 5 1215 Fourth Avenue, Suite 1275
Seattle, WA 98161
206.445.1258 Phone # 206.445.1257 Fax

 

 
10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

 

Case 2:19-cv-00741-TSZ Document 1-3 Filed 05/16/19 Page 6 of 10

16, Adequacy of Representation (CR 23(a)(4)). Kimmel Carter is under no actual or
potential conflict of interest with respect to other members of the proposed class, and will fairly
and adequately protect their interests. It has retained counsel experienced in the prosecution of
complex litigation and class action litigation.

17. This action is certifiable under CR 23(b)(1) and (2) because:

a. The prosecution of separate actions by the individual members of the
proposed class would create a risk of inconsistent or varying adjudications with respect to such
individual class members, thus establishing incompatible standards of conduct for the
defendants; and

b. The defendants have acted or refused to act on grounds generally applicable
to the proposed class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the class as a whole.

FIRST CAUSE OF ACTION
Declaratory Judgment

18. Plaintiff Kimmel, Carter, Roman, Peltz & O'Neill, P.A. repeats and incorporates by
reference the allegations set forth in paragraphs | through 17 above.

19. The terms of the defendants' Reimbursement Agreement that are quoted within
paragraph 8 above are unlawful, unenforceable, void against public policy, and of no effect as
applied to Kimmel Carter and the proposed class.

20. An actual controversy of a justiciable nature exists between plaintiff Kimmel,
Carter, Roman, Peltz & O'Neill, P.A., on its own behalf and as representative of the proposed
class (on the one hand) and the defendants (on the other), concerning the parties’ rights and
obligations. The controversy is of sufficient immediacy to justify the entry of a declaratory
judgment.

21. An award of declaratory relief by this Court will terminate some or all of the

existing controversy between the parties.

PLAINTIFF’S (PROPOSED) CLASS ACTION DIAMONDMASSONG, PLLC

COMPLAINT - 6 1215 Fourth Avenue, Suite 1275
Seattle, WA 98161
206.445.1258 Phone + 206.445.1257 Fax

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:19-cv-00741-TSZ Document 1-3 Filed 05/16/19 Page 7 of 10

SECOND CAUSE OF ACTION
Injunctive Relief

22. Plaintiff Kimmel, Carter, Roman, Peltz & O'Neill, P.A. repeats and incorporates by
reference the allegations set forth in paragraphs 1 through 21 above.

23. Kimmel Carter, and all members of the proposed class, have a clear and substantial
right to (i) recovery of compensation for legal services rendered under the common fund
doctrine and the doctrine of quantum meruit; (ii) freedom from compulsion or coercion with
respect to conduct that violates or risks violation of the American Bar Association's Model
Rules of Professional Conduct; (iii) establish and maintain unfettered attorney-client
relationships with the personal injury claimants they represent; and (iv) safeguard the public's
tight of unfettered access to counsel of their choosing in personal injury matters.

24. By virtue of the defendants' conduct as alleged above, Kimmel Carter, and all
members of the proposed class, have suffered and (in the absence of the relief sought by this
complaint) will suffer an invasion of the rights enumerated in the preceding paragraph.

25, In the absence of the declaratory relief sought herein, permanent injunctive relief
will be necessary to prevent the defendants' invasion of and attack on the rights enumerated in
paragraph 23 above.

WHEREFORE, plaintiff Kimmel, Carter, Roman, Peltz & O'Neill, P.A. respectfully
requests that this Court enter judgment in its favor, declaring the parties' rights and obligations;
finding the offending terms of the defendants’ Reimbursement Agreement unlawful; issuing a
permanent injunction enjoining and restraining the defendants from continuing to engage in the
unlawful conduct complained of herein; awarding all costs of this action, including reasonable

attorneys’ fees; and awarding such other relief as the Court deems just and proper.

Dated this aay of April, 2019.

PLAINTIFF’S (PROPOSED) CLASS ACTION DIAMONDMASSONG, PLLC

COMPLAINT - 7 1215 Fourth Avenue, Suite 1275
Seattle, WA 9816E
206.445.1258 Phone * 206.445.1257 Fax

 

 

 
10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

PLAINTIFF’S (PROPOSED) CLASS ACTION
COMPLAINT - 8

 

Case 2:19-cv-00741-TSZ Document 1-3 Filed 05/16/19 Page 8 of 10

DIAMOND MASSONG, PLLC

1 [purl Drm)

Matias. Diamond, WSBA #13472

1215 Fourth Avenue, Suite 1275

Seattle, WA 98161

(206) 445-1258

Attorney for Plaintiff Kimmel, Carter, Roman,
Peltz & O'Neill, P.A.

 

OF COUNSEL:

JOHN SHEEHAN SPADARO, LLC

/s/ John §. Spadaro
John S, Spadaro, DSBA # 3155

54 Liborio Lane

Smyrna, DE 19977

(302) 235-7745

Attorney for Plaintiff Kimmel, Carter, Roman,
Peltz & O'Neill, P.A.

(Application for Pro Hoc Vice Application
Pending)

DIAMONDMASSONG, PLLC
1215 Fourth Avenue, Suite 1275
Seattle, WA 98161
206.445.1258 Phone * 206.445.1257 Fax

 

 
Case 2:19-cv-00741-TSZ Document 1-3 Filed 05/16/19 _Page 9 of 10

 

 

Category Cade: SBRG

REIMBURSEMENT AGREEMENT
Costco Employee Benefits Program

fT understand and agree to all of the following:

1.

The Costco Employee Benefits Program (‘Plan”) does nat cover any health expenses for an illness or injury if the
expenses are, or may be, recoverable from any third party—for example, my insurance coverage, another persan’s
insurance coverage, or a workers’ compensation program. However, the Plan will advance payment of such expenses
while 1 pursue a recovery from a third party, on the condition that } reimburse the Plan out of any payment that a third
party makes to me, my family members, or my attorney in connection with the Illness or injury (a “third-party

payment”).

The Plan has an equitable lien against any third-party payment, in the amount of all expenses paid by the Plan in
connection with the illness or injury (and regardless of when the expenses are paid or incurred). In addition, the Plan has
a “first dollar” right to reimbursement—that is, the Plan has the right to be reimbursed from the total amount of any
third-party payment (without reduction for any costs or attorney’s fees I may incur in pursuit of the recovery) before any
amounts are paid'to me or any other person. The Plan’s right to reimbursement applics regardless of how the third-party
payment is obtained (for example, by suit, settlement, or otherwise), regardless of whether the payment is formally
allocated to payment of health expenses, and regardless of whether Iam “made whole” by the payment.

The Plan has the right to fi? reimbursement. The Plan is not required to reduce its lien for any costs or attorney's fees I
incur in obtaining a third-party payment, or for any other reason. However, notwithstanding the Plan's right to full
reimbursement, the Pfan’s general policy is to reduce its lien to the extent it exceeds 1/3 of the total third-party
payments. The Plan reserves the right not to offer this lien reduction if I (or my attorney) do not cooperate with the Plan.

I will promptly notify the Plan if 1 receive any third-party payment, and [ will hold the total amount of the payment in an
escrow or trust account acceptable to the Plan (or, if | am represented by an attorney, | will direct my attorney to hold
the payment in trust). The Plan wilt notify me of the amount of its Hen and I will promptly reimburse the Plan. | will not
permit any funds to be disbursed to mo, my attamey or any other person until the Plan informs me in writing that its lien
has been satisfied.

After | have reimbursed the Plan out of my third-party payment, the Plan may pay no further expenses relating to the
injury or illness (regardless of when such expenses are incurred), in the Plan's sole discretion. As a condition of paying
any further expenses, the Plan may require that I continue to hold up to 1/3 of the total third-party payment in a trust or
escrow account for the purpose of reimbursing the Plan. ,

1 will cooperate with the Plan’s right to reimbursement, including by promptly providing any information requested by
the Plan in connection with my third-party claim or third-party payment and by not taking any action which will
prejudice the Plan's right to reimbursement. All benefits advanced by the Plan in connection with the injury or illness
are made in reliance on my agreement to cooperate with the Plan and to promptly reimburse the Plan out of any third-
party payment, If my attorney or I fail to do $0, the Plan will stop advancing benefits, and the expenses previously
advanced by the Plan will bacome immediately due and payable and will be considered an overpayment of benefits
under Plan terms. The Plan will be entitled to recoup the overpayment by reversing the claims paid, and/or by offsetting
the amount of the overpayment from any future benefit payments to me and/or my covered family members. In addition,
the Plan may bring legal action’against me for unjust enrichment, to seek a constructive trust, or to otherwise enforce the
terms of the Plan and this Agreement, and I agree to raise no objection to the standing of the Plan to pursue such action,
in either state or federal court, I will be responsible for all reasonable attorney's fees and costs the Plan incurs due to my
faiture to cooperate.

(00141430; 2 } O7 77170006

 

 
Case 2:19-cv-00741-TSZ Document 1-3 Filed 05/16/19 Page 10 of 10

 

 

7.

Participant/Employee’s Name:.

Signature:

Category Code: SBRG

if I submit a check for tess than the reimbursement amount requested by the Plan, the Plan may accept the check, treat
the difference as an overpayment of benefits, and recover the overpayment as described above. Any attempt to limit the
Plan’s right to reimbursement (for example, language on a check indicating that it is a “final” payment) is of no effect.

The Plan may share this Agreement and other information relating to the illness or injury with third parties for purposes
of administering or enforcing its reimbursement rights, For example, the Plan will share information in order to
coordinate payments with persona! injury pratection (PIP) coverage, medical payments coverage, and similar coverage
(the Plan pays secondary to such coverage, and so will not advance payment for any health expenses to the extent they
are payable by such coverage, ar would be payable by such coverage in the absence of Plan coverage).

This Agreement is made pursuant to the terms of the Plan, as a condition to the continued receipt of benefits under the

Plan for myself and/or my family members, and does not in any way reduce or waive our obligations under the Plan. J
acknowledge my right to consult with an attorney regarding this Agreement prior to its execution. I acknowledge that I

have received both pages of this Agreement and agree to alll its terms,
Date: 2 LS/ 4?

 
  
   

Member ID #; [118/28 LAS 2F ate the injury/illness occurred: O/17

Uf the injury or liiness was incurred by a family member, the family member must also sign. (If the family member is a minor
or is incapacitated, the person's parent or legal guardian must sign on their behalf)

Family Member's Name: Date:

Signature:

 

 

if you are represented by an attorney, your attorney must also sign. By signing below, your attorney agrees to honor the
Pian's lien, and that the Plan is not responsible for any-portion of your attorney's fees or costs, «

 

 

 

Attomey’s Name: Date:
Signature:
Reimbursement Agreement — page 2 {0014 1430; 2 }

O7271L 70906

 

 

EXHIBIT A 2-2
